DETAILED ACTION
	The following action is in response to application 16/706,022 filed on December 6, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortmann ‘144 in view of Baba ‘412.  With regard to claim 9, Ortmann teaches a vehicle comprising: an engine 14having a crankshaft 28; an electric machine 18 having a rotor; a disconnect clutch 26 having an input secured to the crankshaft and an output; 17FMC 9625 PL9Sa torque converter 22 having an impeller secured to the rotor; and a controller 50 programmed to, responsive to a speed of the impeller (Nm = Nimp) decreasing to less than a first threshold 104 (~0 can be less than anything greater than 0), and responsive to the disconnect clutch being open while the engine is shut down .  

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortmann ‘144 in view of Ortmann ‘940 (from IDS).  With regard to claim 15, Ortmann teaches a vehicle comprising: a powertrain having an engine14 and an electric machine 18 each configured to generate power; a disconnect clutch 26 disposed between the engine and electric machine; and a controller 50 programmed to, responsive to a speed of a rotor of the electric machine decreasing to less than a first threshold 104 (~0 can be less than anything greater than 0), and responsive to .  
Allowable Subject Matter
Claims 1-8 are allowed.
Claims 11-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

the prior art of record fails to show or render obvious the vehicle as claimed, and particularly including a controller programmed to, responsive to a speed of the impeller decreasing to less than a first threshold, which is indicative of a subsequent shutdown of the hydraulic pump, and responsive to the disconnect clutch being open while the engine is shut down, operate the primary hydraulic pump to advance the disconnect clutch to a touch point where opposing sides of disconnect clutch make contact but substantially zero power is transferred between the engine and the electric machine, and including the remaining structure and controls of claim 1.  The present invention also particularly includes the controller that is further programmed to, responsive to the speed of the impeller increasing to greater than the first threshold but less than the second threshold while the disconnect clutch is at the touch point and the engine is shut down, maintain the position of the disconnect clutch at the touch point, and including the remaining structure and controls of claims 11 and 17, respectively.  The present invention also particularly includes the vehicle wherein the second threshold is greater than the first threshold, and including the remaining structure and controls of claims 12 and 18, respectively.  The present invention also includes the vehicle wherein the controller is further programmed to, responsive to receiving a disconnect clutch fault while the disconnect clutch is at the touch point, the engine is shut down, and the impeller speed is less than the second threshold, retract and open the disconnect clutch, and including the remaining structure and controls of claims 13 and 19, respectively.  The present invention also particularly includes the vehicle, wherein the controller is further programmed to, responsive to the expiration of a timer after advancing the disconnect clutch to the touch point while the impeller speed remains below the second .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liang ‘633 has been cited to show an engine 14, clutch 26, electric machine 18, a hydraulic pump 52, a torque converter 36 and transmission 24, wherein the speed of the electric machine is controlled.
Brikhold ‘878 has been cited to show an engine 12, clutch 14, electric machine 18, torque converter 20 and transmission 22, wherein the clutch pressure is increased and the decreased while the engine is shutoff to correct a clutch characteristic curve.
Thompson ‘353 has been cited to show an engine 10, clutch 236, electric machine 240, torque converter 206 and transmission 208 wherein the clutch pressure is increased 422 if the acceleration of the electric machine is below a threshold (420).
FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, 
	
Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



December 22, 2021